Citation Nr: 0107337	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for fibromyalgia.

Entitlement to service connection for Gilbert's syndrome 
(claimed as Sjogren's syndrome).

Entitlement to service connection for degenerative disc 
disease of the cervical spine.

Entitlement to service connection for chronic fatigue 
syndrome (CFS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the Kentucky Army National 
Guard, including active duty for training from October 1980 
to March 1981, from August 1984 to December 1984, and from 
July 1987 to December 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for fibromyalgia, Gilbert's syndrome, degenerative 
disc disease of the cervical spine, and CFS.  The claims for 
service connection for fibromyalgia, Gilbert's syndrome, and 
CFS were denied as not well grounded.

A September 2000 Board decision denied the appellant's 
request to advance his case on the docket because good cause 
for such action was not shown.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
claimant in the development of a claim.  Under the 
circumstances, the claims for service connection for 
fibromyalgia, Gilbert's syndrome, and CFS should now be 
decided on the merits.  There is also additional VA duty to 
assist the appellant in the development of his claims.

A review of the record shows that the appellant has applied 
for disability benefits from the Social Security 
Administration (SSA).  The medical records in the possession 
of the SSA and the decision of that agency with regard to the 
appellant's disability claim are relevant to the claims being 
considered in this appeal and should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

In this case, the appellant asserts that he injury his neck 
while on active duty for training in 1985, resulting in his 
degenerative disc disease of the cervical spine, and that he 
has fibromyalgia and Gilbert's syndrome that are causally 
related to the degenerative disc disease of the cervical 
spine.  He also maintains that he has CFS due to his exposure 
to veterans of the Persian Gulf War who served in the 
Southwest Asia theater of operations during Desert Storm.  
The RO should notify the appellant of the evidence needed to 
successfully prove his claims.  The RO should also assist him 
in the development of this evidence.

Private medical reports of the appellant's treatment in 1999 
and 2000 were received while the case was at the Board.  This 
evidence was not reviewed by the RO and the appellant or his 
representative have not waived initial consideration of this 
evidence by the originating agency.  Due process requires 
that the RO consider all records and provide the appellant 
with a related supplemental statement of the case (SSOC).  
38 C.F.R. § 20.1304(c) (2000).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the claimed conditions 
since 1985.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the appellant, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
appellant's claim for disability 
benefits.  A copy of that agency's 
decision regarding disability benefits 
should also be obtained.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should review the appellant's 
claims, including review of the claims 
for service connection for fibromyalgia, 
Gilbert's syndrome, and CFS on the 
merits.  If action remains adverse to the 
appellant, an appropriate SSOC should be 
sent to him and his representative.  They 
should be afforded the opportunity to 
respond to the SSOC before the file is 
returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




